ORDER

PER CURIAM.
Movant, Eddie Ellis, appeals from the judgment denying his Rule 24.035 motion without an evidentiary hearing. On appeal, movant argues that his counsel rendered ineffective assistance by failing to inform him that a life sentence is calculated at thirty years and he would have to serve eighty-five percent of that sentence before being eligible for parole.
The motion court’s findings and conclusions are not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. The parties have been provided with a memorandum *925for their information only, setting forth the reasons for this decision. The judgment is affirmed. Rule 84.16(b).